WILLIAM W. FRANCIS, JR, J.
I concur with the majority opinion in this case. I also join in the concurring opinion submitted by Judge Rahmeyer, and amplify her discussion concerning the absence of any negotiation about the exculpatory clause.
The record before us demonstrates why exculpatory clauses are disfavored and strictly construed. Warren v. Paragon Technologies Group, Inc., 950 S.W.2d 844, 845 (Mo.1997).
When we examine contracts, we identify consideration or “bargained for exchange” as a necessary element. In this case, there was no “bargained for exchange” with respect to the unconscionable exculpatory clause contained in the lease. The parties agree in this case that there was no consideration assigned to the exculpatory clause and Appellant had no opportunity to bargain in any way for elimination of the exculpatory clause. “Bargained for exchange” is not present when a stronger party, of admitted unequal bargaining power, forces obligations and abandonment of remedies, on a weaker party. In the absence of special consideration or bargaining for an exculpatory clause in a residential lease, those clauses should be declared unconscionable and void as against public policy.